UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2012 COMMISSION FILE NUMBER 0-13251 MEDICAL ACTION INDUSTRIES INC. (Exact name of registrant as specified in its charter) DELAWARE 11-2421849 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 500 Expressway Drive South, Brentwood, NY 11717 (Address of principal executive offices) Registrant's telephone number, including area code: (631) 231-4600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [x] Non-accelerated filer [ ] Smaller reporting company [ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as described in Rule 12b-2 of the Exchange Act). Yes [ ] No [x] 16,390,628 shares of common stock are issued and outstanding as of November 5, 2012. FORM 10-Q CONTENTS PART I. FINANCIAL INFORMATION Page No. Item 1. Condensed Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets at September 30, 2012 (Unaudited) and March 31, 2012 3 Condensed Consolidated Statements of Operations for the Three and Six Months Ended September 30, 2012 and 2011 (Unaudited) 4 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the Six Months Ended September 30, 2012 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended September 30, 2012 and 2011 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II. OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 28 Item 6. Exhibits 28 Signatures 29 2 PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements MEDICAL ACTION INDUSTRIES INC. CONDENSED CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share and per share data) September 30, (Unaudited) March 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $787 at September 30, 2012 and $781 at March31, 2012 Inventories, net Prepaid expenses Deferred income taxes Prepaid income taxes Other current assets Total current assets Property, plant and equipment, net Goodwill Other intangible assets, net Other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Current portion of capital lease obligation Current portion of long-term debt Total current liabilities Deferred income taxes Capital lease obligation, less current portion Long-term debt, less current portion Total liabilities Stockholders’ equity: Common stock, 40,000,000 shares authorized, $.001 par value; issued and outstanding 16,390,628 shares at September 30, 2012 and March31, 2012 16 16 Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed financial statements. 3 MEDICAL ACTION INDUSTRIES INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (dollars in thousands, except per share data) Three Months Ended September 30, Six Months Ended September 30, (Unaudited) (Unaudited) Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Operating income Interest expense, net Income (loss) before extraordinary item ) Income tax expense (benefit) 41 87 ) Extraordinary gain, net of tax expense (note 12) - - Net income (loss) $
